DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted on 03/26/2019 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art of record found during the examination of the present application, Takabayashi et al. (US 2006/0069911 A1 herein Takabayashi), fails to specifically teach, suggest, or disclose issue a password from a first device for supporting a reading scheme for the terminal in response to a reception of the request for the connection, and transmit, to the terminal, a first program for generating a key information item of the terminal and acquiring authentication data corresponding to the password read by the reading scheme for the terminal, receive a 
Takabayashi teaches an operation implemented between the mediating device interface 40-2 and the mediating device.  Upon generation of a request for confirmation of the local environment, a predetermined authentication process is first implemented between the mediating device interface 40-2 and the mediating device.  Thereafter, the mediating device interface 40-2 requests identification information, for example, a temporarily generated random number, to the mediating device.  In response to it, the mediating device gives a response to the mediating device interface 40-2.  Thereafter, the respective host apparatuses collate the random numbers via the network and can confirm within a predetermined period of time that physical access is made to the same mediating device each other (Takabayahi – Figure 9, Figure 10, and [0113]-[0116]).
These teachings of Takabayahi differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 2-13 depend upon allowable claim 1, therefore these claims are also allowed.

claim 14, the best prior art of record found during the examination of the present application, Takabayashi et al. (US 2006/0069911 A1 herein Takabayashi), fails to specifically teach, suggest, or disclose issuing a password from a device for supporting a reading scheme for the terminal in response to a reception of the request for the connection; transmitting, to the terminal, a program for generating a key information item of the terminal and acquiring authentication data corresponding to the password read by the reading scheme for the terminal; receiving a response including the key information item and the authentication data from the terminal and determine whether the terminal is authorized based on the authentication data included in the response, and associating the key information item included in the response with identification information of the terminal and execute a process of establishing the connection to the terminal when the processor determines that the terminal is authorized.
Takabayashi teaches an operation implemented between the mediating device interface 40-2 and the mediating device.  Upon generation of a request for confirmation of the local environment, a predetermined authentication process is first implemented between the mediating device interface 40-2 and the mediating device.  Thereafter, the mediating device interface 40-2 requests identification information, for example, a temporarily generated random number, to the mediating device.  In response to it, the mediating device gives a response to the mediating device interface 40-2.  Thereafter, the respective host apparatuses collate the random numbers via the network and can 
These teachings of Takabayahi differ and fall short of the present application, therefore claim 14 is considered novel and non-obvious over the prior art and therefore is allowed.

Regarding claim 15, the best prior art of record found during the examination of the present application, Takabayashi et al. (US 2006/0069911 A1 herein Takabayashi), fails to specifically teach, suggest, or disclose transmit, via near-field communication (NFC), a password and a first program for generating encryption key information to the terminal in response to a reception of the request for the connection, acquire, from the terminal, encryption key information and authentication data generated using the password, determine whether the terminal is authorized to access the network based on the authentication data, associate the encryption key information with identification information of the terminal, and execute a process of establishing the connection to the network when the processor determines that the terminal is authorized.
Takabayashi teaches an operation implemented between the mediating device interface 40-2 and the mediating device.  Upon generation of a request for confirmation of the local environment, a predetermined authentication process is first implemented between the mediating device interface 40-2 and the mediating device.  Thereafter, the mediating device interface 40-2 requests identification information, for example, a 
These teachings of Takabayahi differ and fall short of the present application, therefore claim 15 is considered novel and non-obvious over the prior art and therefore is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL G GONZALES/          Primary Examiner, Art Unit 2648